Citation Nr: 1812017	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left forearm disability, to include as due to undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1985 to December 2006 with service in Southwest Asia from October 1990 to April 1991, August 1993 to September 1994, and in Iraq from December 2005 to May 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript is of record.

The matter was previously before the Board in September 2016, at which time it was remanded for further development.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim for service connection for a muscular and/or neurological disability of the left forearm requires additional development before it can be finally adjudicated.  

At his April 2017 VA examination, the Veteran reported intermittent aching pain in the left forearm, "sometimes associated with excessive use, but not always."  He added his symptoms are more frequent in the warmer months, and are regularly associated with a rash that comes and goes with aching in the same area.  The examiner with whom he met furnished a negative nexus opinion, explaining that the Veteran did not carry a current diagnosis of a left forearm disability based on a review of the record or testing conducted at the examination, and that any "possible disorder is very vague and present in a seasonal pattern which mitigates against this being toxin exposure related."  He added the claimed left forearm myalgia "does not appear to fit into any of the categories of exposure in the Gulf War."  

However, the Board notes that the Veteran's left forearm rash, considered a component of undiagnosed illness associated with service in Southwest Asia, is currently service-connected.  Moreover, the April 2017 VA examination notes suggest a possible relationship between the left forearm myalgia and the service-connected rash, but do not contain any explicit opinion as to an etiological relationship between them, or an explanation as to why myalgia should not be viewed as a concomitant symptom of the underlying undiagnosed illness.  

Hence, on remand, the file must be returned to the VA examiner who performed the April 2017 examination, if possible, or to another medical examiner if not, for a supplemental opinion as to what etiological relationship exists between the Veteran's left forearm myalgia and his service-connected skin disorder of the left forearm.

Accordingly, the case is REMANDED for the following action:

1. After obtaining and required authorization, identify and obtain any outstanding VA and private treatment records.

2. Forward the claims folder to the examiner who performed the April 2017 VA examination, or to another appropriate examiner for an opinion as to what, if any, etiological relationship exists between the Veteran's left forearm myalgia and his service-connected skin disability of the left forearm.  The examiner is specifically directed to comment on whether there is a causative relationship between the service-connected skin disorder and the claimed myalgia; and/or whether the two symptoms are concomitant components of the Veteran's underlying undiagnosed illness.  Request that the examiner review the claims folder and note that such review has been accomplished.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any claim remaining on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




